Exhibit 10.1
Silver Point Finance, LLC
Two Greenwich Plaza, 1st Floor
Greenwich, CT 06830
October 30, 2008
Handleman Company
500 Kirts Blvd.
Troy, Michigan 48084
Attention: Chief Executive Officer
          Re:   Payoff Letter
Ladies and Gentlemen:
          Reference hereby is made to the Credit and Guaranty Agreement, dated
as of April 30, 2007 (as amended, supplemented or otherwise modified to date,
the “Credit Agreement”), by and among Handleman Company, a Michigan corporation
(“Holdings”), Handleman Services Company, a Michigan corporation (“Handleman
Services”), certain subsidiaries of Holdings identified on the signature page
hereto as “Borrowers” (such Subsidiaries, together with Handleman Services, are
referred to individually as a “Borrower” and collectively, jointly and
severally, as “Borrowers”), certain subsidiaries of Holdings identified on the
signature page hereto as “Guarantors” (such subsidiaries, together with
Holdings, are referred to individually as a “Guarantor” and collectively,
jointly and severally, as “Guarantors” and, together with the Borrowers, each a
“Credit Party” and collectively, the “Credit Parties”), the lenders party hereto
from time to time (“Lenders”), and Silver Point Finance, LLC (“Silver Point”),
as administrative agent for Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”) and as
collateral agent for Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Collateral Agent” and together with
Administrative Agent, each an “Agent” and collectively the “Agents”).
Capitalized terms used but not defined herein have the meanings ascribed thereto
in the Credit Agreement.
          The Borrowers have informed the Agents that on the Payoff Date (as
hereinafter defined), the Borrowers expect to repay in full all of their
obligations and liabilities to the Agents and the Lenders under and in respect
of, and otherwise in accordance with, the Credit Documents (the “Obligations”).
          1. This letter will confirm that, upon:
          (a) receipt by the Persons listed on Annex I hereto of wire transfers
of immediately available funds in the aggregate amount of $987,616.61 in
accordance with the wire instructions listed on Annex I hereto, subject to
adjustment as set forth in paragraph 1 of Annex I hereto (as so adjusted, the
“Payoff Amount”), and

1



--------------------------------------------------------------------------------



 



               (b) receipt by the Administrative Agent of a fully executed
counterpart of this letter agreement signed by each Credit Party,
(the date on which all of the foregoing conditions shall first be satisfied
herein called the “Payoff Date”), all of the existing Obligations shall be
satisfied in full in accordance with the Credit Documents.
          2. Each Credit Party:
               (a) acknowledges and agrees that:
               (i) the amounts referred to in Section 1 above are enforceable
obligations of the Credit Parties payable to the Agents and the Lenders pursuant
to the provisions of the Credit Agreement and the other Credit Documents without
any deduction, offset, defense or counterclaim;
               (ii) prior to the Payoff Date, nothing contained herein shall
constitute a waiver of any Default or Event of Default or of the Agents’ and the
Lenders’ rights and remedies under the Credit Agreement or any other Credit
Document;
               (iii) as of the Payoff Date, the Agents, the Lenders and their
respective participants, if any, shall have no further (A) commitment to provide
loans under the Credit Agreement or the other Credit Documents and
(B) obligation, duty or responsibility under the Credit Agreement, any other
Credit Document or any other document or agreement executed and/or delivered in
connection therewith, except as expressly set forth in Sections 3(d) and 3(e)
below; and
          (b) releases and discharges the Agents, the Lenders and each of their
successors, assignees, participants, officers, directors, members, affiliates,
advisors, attorneys, agents and employees (the “Releasees”), from any and all
duties, liabilities, obligations, claims, demands, accounts and actions that it
at any time had or has or that its successors and assigns hereafter may have
against any Releasee that arises under, or in connection with, or that otherwise
relates, directly or indirectly, to the Credit Agreement, any other Credit
Document, or to any acts or omissions of any such Releasee in connection with
any of the foregoing (except as expressly set forth in Sections 3(d) nd 3(e)
below). As to each and every claim released hereunder, each Credit Party hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and having been so advised, specifically waives the
benefit of any rule or law which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR”; and
          (c) waives, as to each and every claim released hereunder, the benefit
of each other similar provision of applicable federal or state law (including,
without

2



--------------------------------------------------------------------------------



 



limitation, the laws of the State of New York), if any, pertaining to general
releases after having been advised by their legal counsel with respect thereto.
          3. Upon satisfaction of the conditions to the Payoff Date, the Agents
agree, on and with effect from the Payoff Date:
          (a) that all of the Agents’ security interests in and liens on any and
all properties and assets of the Credit Parties, whether personal, real or
mixed, tangible or intangible (other than the Contingency Deposit (as defined
below)), granted by or arising under the Credit Agreement or any other Credit
Document shall be, without further action, released and discharged;
          (b) that the Credit Agreement and the other Credit Documents
(including, without limitation, any rights of any Agent or any Lender under any
landlord agreement, bailee letter, and any cash management agreement (if any),
in each case entered into in connection with the Credit Agreement) shall,
without further action, terminate and be of no further force or effect, except
(i) for those provisions of the Credit Agreement and the other Credit Documents
that by their terms survive such termination and (ii) the obligations under this
letter agreement;
          (c) that the Credit Parties may prepare and file such UCC termination
statements as the Credit Parties may reasonably deem necessary or desirable in
connection with the termination of the security interests and liens set forth in
paragraph (a) above, without the signature of the Agents or the Lenders, to the
extent permitted by law, in each case without recourse to the Agents, the
Lenders or any of their respective participants, without any representation or
warranty of any kind, express or implied, and at the sole cost and expense of
the Credit Parties;
          (d) that it will promptly deliver to the Borrower Representative the
originals of the promissory notes and stock certificates listed on Annex II
hereto, currently held by the Agents as Collateral for the Obligations, in each
case without recourse to the Agents, the Lenders or any of their respective
participants, and without any representation or warranty of any kind, express or
implied, and at the sole cost and expense of the Credit Parties; and
          (e) at the reasonable request of the Borrowers (such request to be
reasonable in all respects, including, without limitation, with respect to the
form and substance of such additional instruments or writings), to execute such
additional instruments and other writings, and take such other action, as any
Borrower may reasonably request to effect or evidence the satisfaction of the
Obligations, the termination of the effectiveness of the Credit Agreement, the
other Credit Documents or any instruments executed pursuant thereto (other than
those provisions that by their terms survive such termination), or the release
of any liens or security interests in favor of the Agents described in paragraph
(a) above or that now or hereafter arise under the Credit Agreement or the other
Credit Documents, including, without limitation, mortgage releases,
re-assignments or releases of trademarks, copyrights and patents as are
necessary to release, as of record, the security interests previously recorded
by the Agents with respect to the Obligations),

3



--------------------------------------------------------------------------------



 



but, in each case, without recourse to the Agents, the Lenders or their
respective participants, and without any representation or warranty of any kind,
express or implied, and at the sole cost and expense of the Credit Parties.
          4. Notwithstanding anything to the contrary contained herein, nothing
in this letter agreement shall terminate or otherwise impair the Obligations
with respect to (a) the indemnification and expense reimbursement provisions of
the Credit Documents and the payment of all amounts owing thereunder (including,
without limitation, Sections 10.2 and 10.3 of the Credit Agreement), and (b) any
claims, demands, debts, accounts, contracts, obligations, liabilities, actions
and causes of action, whether in law or in equity, by any Agent or any Lender
against the Credit Parties with respect to the Contingency Deposit.
          5. The parties hereto agree that no further Loans may be made or
requested on or after the date hereof.
          6. The Borrowers shall pay on demand all of the fees, costs and
expenses incurred by the Agents (including, without limitation, the fees, costs
and expenses of counsel to the Agents) in connection with the preparation,
execution, delivery and performance of this letter agreement and the documents
and instruments referred to in Sections 3(d) and 3(e) hereof. The Borrowers
hereby acknowledge and agree that the Administrative Agent shall retain the
$12,546.71 unused portion of the Deposit (as defined in the Commitment Letter,
dated as of February 20, 2007, by and between Silver Point Finance, LLC and
Handleman Company) (such unused portion of the Deposit, the “Contingency
Deposit”), without interest, and that the Contingency Deposit shall be used to
pay for such fees, costs and expenses and any other fees, costs, expenses and
other obligations payable pursuant to Section 10.2 and Section 10.3 of the
Credit Agreement, provided that the Administrative Agent shall refund to the
Borrower Representative the remaining portion of the Contingency Deposit, if
any, at such time as the Administrative Agent is satisfied, in its reasonable
discretion, that no further fees, costs or expenses will be incurred under
Sections 3(d) and 3(e) hereof, but in any event not later than the date which is
six months after the Payoff Date, provided further that, to the extent the
Contingency Deposit is insufficient to cover such fees, costs, expenses and
other obligations or such fees, costs, expenses and other obligations are
incurred after any refund of the Contingency Deposit, the Borrowers shall be
obligated to pay for all such fees, costs, expenses and other obligations on
demand.
          7. If any payment or transfer (or any portion thereof) to any Agent,
any Lender, or any of their respective participants shall be subsequently
invalidated, declared to be fraudulent or a fraudulent conveyance or
preferential, avoided, rescinded, set aside or otherwise required to be returned
or repaid, whether in bankruptcy, reorganization, insolvency or similar
proceedings involving any Credit Party or otherwise, then such payment or
transfer shall immediately be reinstated, without need for any action by any
Person, and shall be enforceable against the Credit Parties and their successors
and assigns as if such payment had never been made (in which case this letter
agreement shall in no way impair the claims of the Agents, the Lenders and their
respective participants with respect to such payment or transfer).
          8. The Credit Parties confirm their agreement to the terms and
provisions of this letter agreement by returning to the Administrative Agent a
signed counterpart of this letter

4



--------------------------------------------------------------------------------



 



agreement. This letter agreement may be amended, modified or waived only in a
writing signed by each of the parties hereto. This letter agreement may be
executed by each party hereto on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one agreement. Delivery of an executed counterpart by facsimile or
electronic mail shall be equally effective as delivery of an original executed
counterpart.
          9. This letter agreement shall be binding on and shall inure solely to
the benefit of the Agents, the Lenders, their respective participants, the
Credit Parties and their respective successors and assigns, and no other Person
shall have any rights herein as a third party beneficiary or otherwise.
          10. If the Payoff Date does not occur on or before 5:00 pm (New York
City time) on October 31, 2008, this letter agreement shall automatically
terminate and shall have no further force or effect.
[Remainder of Page Intentionally Left Blank]

5



--------------------------------------------------------------------------------



 



          11. This letter agreement shall be governed by and construed in
accordance with the law of the State of New York. EACH OF THE PARTIES HERETO
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY.

            Very truly yours,

SILVER POINT FINANCE, LLC,
in its capacity as Agent
      By:           Name:           Title:      

6



--------------------------------------------------------------------------------



 



         

          AGREED TO AND ACCEPTED
ON THIS ___ DAY OF OCTOBER 2008:


BORROWERS:

HANDLEMAN CATEGORY MANAGEMENT COMPANY
      By:           Name:           Title:           HANDLEMAN SERVICES COMPANY
      By:           Name:           Title:           HANDLEMAN REAL ESTATE LLC
      By:           Name:           Title:           ARTIST TO MARKET
DISTRIBUTION LLC
      By:           Name:           Title:           REPS, L.L.C.
      By:           Name:           Title:        

7



--------------------------------------------------------------------------------



 



         

          GUARANTORS:

HANDLEMAN COMPANY
      By:           Name:           Title:           CRAVE ENTERTAINMENT GROUP,
INC.
      By:           Name:           Title:           HANLEY ADVERTISING COMPANY
      By:           Name:           Title:           HANDLEMAN COMPANY OF CANADA
LIMITED
      By:           Name:           Title:           HANDLEMAN UK LIMITED
      By:           Name:           Title:        

8



--------------------------------------------------------------------------------



 



         

          SVG DISTRIBUTION, INC.
      By:           Name:           Title:           CRAVE ENTERTAINMENT, INC.
      By:           Name:           Title:        

9



--------------------------------------------------------------------------------



 



         

ANNEX I
Wire Instructions
          1. A wire transfer of immediately available funds to the
Administrative Agent, in the aggregate amount of $842,547.08 (subject to a per
diem amount of $555.56 if the Agent receives the Payoff Amount after 12:00 noon
(New York City time) on October 31, 2008, in respect of daily accruals of
interest and fees):

  (i)   $823,658.19, with respect to the Make Whole Amount as of the date
hereof; and

  (ii)   $18,888.89, with respect to the accrued and unpaid unused commitment
fees as of the date hereof,

in accordance with the following wire instructions:

  Name of Bank:    Bankers Trust     ABA No.:    021001033     Account Name:   
Global Loan Services     Account No.:    999-7998     Reference:    Handleman

The foregoing is subject to adjustment if, among other things, (i) the Agents or
the Lenders make any additional Loans after the date hereof, (ii) the Agents or
the Lenders receive any repayment in respect of any Loan, or (iii) the interest
rate changes after the date hereof.
          2. A wire transfer of immediately available funds to Schulte Roth &
Zabel LLP, counsel to the Agents, in the aggregate amount of $133,153.59, in
respect of legal fees and expenses through October 31, 2008, in accordance with
the following wire instructions:

  Name of Bank:    Citibank N.A.
111 Wall Street,
New York, NY 10043     ABA No.:    021000089     Account Name:    Schulte Roth &
Zabel LLP
Attorney Business Account     Account No.:    37242839     Reference:   
051511.0051

Annex I

 



--------------------------------------------------------------------------------



 



          3. A wire of immediately available funds to Linklaters, London, U.K.
counsel to the Agents, in the aggregate amount of $5,900.00, in respect of legal
fees and expenses through October 31, 2008, in accordance with the following
wire instructions:

  Name of Bank:    Barclays Bank PLC
1 Churchill Place
London E14 5HP
United Kingdom     Sort Code:    20-00-00     Swift Code:    BARCGB22    
Account No.:    77399033     Reference:    Invoice #1002091682

          4. A wire of immediately available funds to Davies Ward Phillips &
Vineberg LLP, Canadian counsel to the Agents, in the aggregate amount of
$6,015.94, in respect of legal fees and expenses through October 31, 2008, in
accordance with the following wire instructions:

  Name of Bank:    Canadian Imperial Bank of Commerce
Main Branch
Commerce Court
Toronto, Ontario
Canada     Account No.:    29-09219     CIBC Institution No.:    010     Transit
No.:    00002     Account Name:    Davies Ward Phillips & Vineberg LLP General
Account     Swift Code:    CIBCCATT     Reference:    Handleman Company

Annex I



--------------------------------------------------------------------------------



 



ANNEX II
Promissory Notes

1.   Demand Promissory Note dated January 9, 2001 issued by Handleman Canada,
Inc., as Borrower, to HCCL Limited Partnership, as Lender.

2.   Demand Promissory Note dated April 29, 2001 issued by Handleman UK Ltd., as
Borrower, to Lifetime Holding, Inc., as Lender.

3.   Demand Promissory Note dated April 29, 2002 issued by Handleman Category
Management Company, as Borrower, to Handleman Real Estate, LLC, as Lender.

4.   Demand Note dated April 29, 2002 issued by Handleman Category Management
Company (#00112), as Borrower, to Handleman Category Management Company
(#00101), as Lender.

5.   Demand Note dated April 29, 2002 issued by Handleman Category Management
Company (#00121), as Borrower, to Handleman Category Management Company
(#00101), as Lender.

6.   Demand Note dated April 29, 2002 issued by Handleman Category Management
Company, as Borrower, to Handleman Company, as Lender.

7.   Demand Note dated April 29, 2002 issued by Handleman Category Management
Company, as Borrower, to Handleman Entertainment Resources, LLC, as Lender.

8.   Demand Note dated April 29, 2002 issued by Handleman Company, as Borrower,
to Handleman Category Management Company, as Lender.

9.   Demand Note dated April 29, 2002 issued by Handleman Company, as Borrower,
to Handleman Category Management Company, as Lender.

10.   Demand Note dated April 29, 2002 issued by Handleman Canada, Inc., as
Borrower, to Handleman Company of Canada, Limited, as Lender.

11.   Demand Note dated April 29, 2002 issued by Handleman Entertainment
Resources, LLC, as Borrower, to Handleman Real Estate, LLC, as Lender.

12.   Demand Note dated April 29, 2002 issued by Handleman Entertainment
Resources, LLC, as Borrower, to Handleman Category Management Company, as
Lender.

13.   Demand Note dated April 29, 2002 issued by Handleman Entertainment
Resources, LLC, as Borrower to Handleman Company, as Lender.

14.   Demand Note dated April 29, 2002 issued by Handleman Real Estate, LLC, as
Borrower, to Handleman Company, as Lender.

Annex II



--------------------------------------------------------------------------------



 



15.   Demand Note dated April 29, 2002 issued by Lifetime Holding, Inc., as
Borrower, to Handleman Company, as Lender.

16.   Demand Note dated April 29, 2002 issued by Lifetime Holding, Inc., as
Borrower, to Handleman Category Management Company, as Lender.

17.   Demand Note dated April 29, 2002 issued by Lifetime Holding, Inc., as
Borrower, to Handleman Entertainment Resources, LLC, as Lender.

18.   Demand Promissory Note dated July 7, 2004 issued by Lifetime Holdings,
Inc., as Borrower, to Handleman UK Limited, as Lender.

19.   Demand Promissory Note dated July 7, 2004 issued by Lifetime Holdings,
Inc., as Borrower, to Handleman UK Limited, as Lender.

20.   Demand Note dated November 22, 2005 issued by Crave Entertainment, Inc.,
as Borrower, to Handleman Company, as Lender.

21.   Demand Note dated November 22, 2005 issued by Crave Entertainment Group,
Inc., as Borrower, to Handleman Company, as Lender.

22.   Demand Note dated November 22, 2005 issued by SVG Distribution, Inc., as
Borrower, to Handleman Company, as Lender.

23.   Demand note dated December 16, 2005 issued by REPS, L.L.C., as Borrower,
to Handleman Company, as Lender.

24.   Demand Note dated December 16, 2005 issued by Handleman Company, as
Borrower, to Handleman Category Management Company, as Lender.

Stock Certificates

              Debtor or Issuer   Company/ Holder   # of Shares   Certificate
Handleman Services Company, a Michigan corporation
  Handleman Company   1,000 Common Shares   # 1  
Crave Entertainment Group, Inc., a California corporation
  Handleman Company   33,112,583 Common
Shares   # 13  
Crave Entertainment, Inc., a California corporation
  Crave Entertainment Group, Inc.   70 Common Shares   # C-4

Annex II



--------------------------------------------------------------------------------



 



              Debtor or Issuer   Company/ Holder   # of Shares   Certificate
Crave Entertainment, Inc., a California corporation
  Crave Entertainment Group, Inc.   20 Common Shares   # C-5  
Crave Entertainment, Inc., a California corporation
  Crave Entertainment Group, Inc.   10 Common Shares   # C-6  
Handleman Canada, Inc., an Ontario corporation
  Handleman Company   65.65 Common Shares   # C-3  
Handleman Category Management Company, a Michigan corporation
  Handleman Company   1,000 Common Shares   # 1  
Hanley Advertising Company
  Handleman Company   100 Common Shares   # 1  
SVG Distribution Inc., a California corporation
  Crave Entertainment Group, Inc.   210 Common Shares   # 4  
SVG Distribution Inc., a California corporation
  Crave Entertainment Group, Inc.   60 Common Shares   # 5  
SVG Distribution Inc., a California corporation
  Crave Entertainment Group, Inc.   30 Common Shares   # 6

Annex II